DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toriumi et al. (USPN 2013/0035568-previously cited) in view of Petersen et al. (USPN 20110028814-previously cited) in view of Wunderman et al. (USPN 6122042).
	Regarding Claims 1, 21, 26, Toriumi et al. discloses an imaging device (figures 1-4, 10, 14) comprising: a substrate having a first side and a second side, the substrate configured to be affixed to a subject in an orientation where the first side faces towards a region of interest on a subject and the second side faces away from the region of interest on the subject ([0127], [0144]); a plurality of light sources attached to the substrate, the plurality of light sources oriented to emit light away from the first side of the substrate (elements 201 and 203 figure 10 [0125]-[0130]); an optical detector attached to the substrate, the optical detector oriented to detect light incident on the first side of the substrate (elements 201 and 203 figure 10 [0125]-[0130]); one or more processing units in electronic communication with the plurality of light sources and 
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the battery of Peterson et al. into the measurement unit of Toriumi et al., in order to provide power independent of power grid. Toriumi et al. in view of Petersen et al. fails to disclose a pixel array detector. Wunderman et al. discloses pixel array detectors configured to collect light reflected from the subject (Col.12 lines 15-30). Therefore, it would have been obvious to one 
 	Regarding Claim 2, Toriumi et al. discloses that the output element comprises an indicator light source attached to the substrate ([0178])
	Regarding Claim 3, Toriumi et al. discloses the output element comprises an audible or tactile alarm attached to the substrate ([0178]).
	Regarding Claim 4, Toriumi et al. discloses the output element comprises a remote electronic device ([0174]-[0181]).
	Regarding Claim 5, Toriumi et al. fails to disclose that the substrate is attached to a flexible band. However. Petersen et al. discloses that the substrate (element 10 figure 3) is attached to a flexible band (element 28 figure 3). Therefore, it would have been obvious to one of ordinary skills in the art at the time of invention before the effective filing date of the claimed invention (AIA ) to incorporate the substrate of Toriumi et al. into the flexible band of Petersen et al., in order to facilitate attachment of the substrate to the subject. 
	Regarding Claim 6, the combination of Toriumi et al. and Petersen et al. discloses the substrate is attached to a detachable cuff (Petersen et al. figure 3).
	Regarding Claim 7, Toriumi et al. the combination of Toriumi et al. and Petersen et al. discloses the substrate further comprises an adhesive (Petersen et al. ([0022], [0027]).

	Regarding Claim 9, Toriumi et al. discloses the instructions for communicating an indication of the tissue oxygenation parameter to an output element via the communication module comprise instructions to communicate a first signal when the oxygenation parameter satisfies a threshold and a second signal when the oxygenation parameter does not satisfy the threshold ([0060], [0069]-[0071], [0190]).
	Regarding Claim 10, Toriumi et al. discloses the oxygenation parameter is an oxyhemoglobin level, deoxyhemoglobin level, or an arithmetic combination thereof ([0114], [0137], [0170]).
	Regarding Claim 11, Toriumi et al. discloses the arithmetic combination of an oxyhemoglobin level and a deoxyhemoglobin level is an oxygen saturation level ([0114], [0137], [0170]).
	Regarding Claim 12, Toriumi et al. discloses the plurality of light sources is a plurality of LED light sources ([0130]).
	Regarding Claim 13, Toriumi et al. discloses a plurality of passband filters, each passband filter characterized by a different passband corresponding to a spectral band in a plurality of spectral bands, wherein each light source in the plurality of light sources is covered by a passband ([0154]-[0158]).

Regarding claim 22, the above combination teaches a capacitor bank in electrical
communication with a first light source and a second light source in the plurality of light sources, wherein a capacitor in the capacitor bank has a voltage rating of at least 2 volts and a capacitance rating of at least 80 farads ([0154]-[0158]).
Regarding claim 23, the above combination teaches a light source in the plurality of light sources provides at least 20 watts of illuminating power when turned on by the instructions for turning on and off respective light sources in the plurality of light sources ([0154]-[0158]).
Regarding claim 24, the above combination teaches a light source in the plurality of light sources provides at least 60 watts of illuminating power when turned on by the instructions for turning on and off respective light sources in the plurality of light sources ([0154]-[0158]).
Regarding claim 25, the above combination teaches the instructions for turning on and off respective light sources in the plurality of light sources includes instructions for turning on a respective light source in the plurality of light sources for 500 milliseconds or less ([0154]-[0158]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARJAN FARDANESH/Examiner, Art Unit 3791